UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x
KELECHI OGIDI,

                                            Plaintiff,
                                                                                ORDER
                 – against –
                                                                             19-CV-1614 (CS)
WESTCHESTER COUNTY, et al.,

                                             Defendants.
-------------------------------------------------------------------------x

Seibel, J.

        On February 20, 2019, Plaintiff filed this action against Westchester County,

Aramark Correctional Services LLC, Manual Mendoza, and Joseph Spano, (Doc. 7), and

requested to proceed in forma pauperis (“IFP”), (Doc. 1). On March 6, Chief Judge

McMahon issued an order granting Plaintiff’s IFP application and directed the Clerk of

Court to send a copy of the order to Plaintiff. (Doc. 8.) Plaintiff provided the following

address:

        Westchester County Jail
        10 Woods Road
        P.O. Box 10
        Valhalla, New York 10595

        On March 28, 2019, Chief Judge McMahon’s order was returned to sender

because Plaintiff was no longer at the Westchester County Jail. In addition, the Clerk of

Court mailed to Plaintiff a service package, (Doc. 15), and Defendants mailed to Plaintiff

a copy of their pre-motion letter, (Doc. 21), but both were returned to sender. Plaintiff did

not appear at the pre-motion conference held on August 20, 2019.
       On August 21, 2019, I issued an order to show cause directing Plaintiff to explain

why the case should not be dismissed for failure to prosecute. (Doc. 31.) It was returned

to sender and Plaintiff has not responded.

       It is Plaintiff’s responsibility to update the Court with address changes. (See Doc.

7 at 11 (“I agree to provide the Clerk’s Office with any changes to my address. I

understand that my failure to keep a current address on file with the Clerk’s Office may

result in the dismissal of my case.”).)

       It is hereby ORDERED that this matter is dismissed as to all defendants for failure

to prosecute. The Clerk of Court is respectfully directed to close the case.

SO ORDERED.

Dated: March 4, 2020
       White Plains, New York


                                                          CATHY SEIBEL, U.S.D.J.




                                              2
